Title: E. Copeland: TJ’s account with Dodge & Oxnard, 20 Dec. 1824, 20 December 1824
From: Copeland, E., Jr.
To: 


                        
                        
                            
                            
                        
                    Memo of Cash placed to the Credit of messr. Dodge & Oxnard of Marseilles—said amount having been recd from Hon Ths Jefferson of Monticello, Va1824Decr20thCheck recd in Bernard Peyton’s Letter 13th Instt—drawn by Bank of Virginia on the Mechanics Bank of New York—$123.70 Sold to the American Bk à ¼ ⅌: dis123.39Postage of mr Peytons Letter0.50$122.89net amount Cash to the Credit of mess Dodge & oxnard $122.89E. E.Boston 
                            
                            20th Decr 1824
                        E: Copeland jun